The opinion of the court was delivered by
Tyler, J.
The only question presented by the bill of exceptions in this case arises in construing the following clause in the will of Mary M. Fletcher, late of the city of Burlington, deceased, or rather that part of the clause which relates to .the bequest of the personal estate of the testatrix :
“ I give to my uncle, George L. Peaslee of Auburn, Maine, my home place on Prospect street in said Burlington, with my household furniture, and all my pei'sonal goods and chattels on said premises at the-time^of my decease.”
The plaintiff, who is the devisee mentioned in said clause, claims that the words, “ all my personal goods and chattels on said premises at the time of my decease,” are operative to pass to him seven promissory notes of one thousand dollars each, which the testatrix hold against one Manwell, and eleven hundred dollars and eighteen cents in money, which were in the house .or “home place” of the testatrix when she died.
In giving construction to this clause we must consider all the words contained in it; and also its relation to the other portions of the will in order to ascertain, if possible, the testatrix’s real intention.
It appears by the bill of exceptions that she was accustomed to keep her promissory notes and other like securities in her house, and that at the time of the execution of this will, which was during an illness from which she did not expect to *194recover, she had in-her house, besides the notes in controversy, other promissory notes amounting to about eighty thousand dollars; also that she was in the habit of having certain United States bonds brought from the banks in the city, where she usually kept them, to her house, where they would remain during the day while she cut off the coupons.
It is true that the word ‘ ‘ chattels ” has a broad enough signification to include, promissory notes and bank bills, and in many locations in a written instrument, it would be construed to include them; but in this case, if it had been the intention of the testatrix to bequeath to the plaintiff so large an amount of money and personal securities as was often in her house and liable to be there at her decease, it is hardly reasonable to suppose that she would have employed so general and inapt a term as “ goods and chattels” for that purpose, when she obviously might have bequeathed them in unmistakable language. Had she intended to give her uncle all such promissory notes and money on hand, or any part thereof, it is fairly presumable that she would have said so plainly.
Again, we must consider all the language of the clause in question — the words, my household'furniture,” as well as, “ my personal goods and chattels,” and determine, if we can, what relation the. respective words bear to each other, whether or not the latter are restricted in their meaning by the former. The authorities on this point are numerous and somewhat conflicting ; but we find that the general current of them, both in England and in this country, is, that except in residuary clauses, general words, such as “goods” and “chattels,” when following after and coupled with words of a limited signification, are restricted to the same class as the former.' Will. Ex. 1015, 1017, and cases cited. Thus, where the testator bequeathed to his niece all his goods, chattels, household stuff, furniture and other things, which should be in his house at A, it was decreed that cash found at the testator’s house did not pass ; for by the words ‘ ‘ other things ” should be intended things of like nature and species with those before *195specified. Trafford v. Berrige, 1 Eq. Cas. Abr. 201. Jarman, in his work on Wills, cites the case of Lamphier v. Despard, 2 Dr. & War. 59, where a testator, after devising certain real estate to his wife, bequeathed to her all his household furniture, plate, house linen, and “all other chattel property that he might die seised or possessed of,” and after various legacies he appointed A his executor and residuary legatee. Sir Edward Sugden held that ‘ ‘ all other chattel property ” meant all ejusdem generis, relying partly on the subsequent residuary gift. He thought, however, that the words would clearly not pass money, so that the clause could not be a general bequest of the entire personal estate.
In Rawlins v. Jennings, 13 Ves. Jr. 36, the bequest was, “unto my wife, Alice Jennings, 200 pounds per year, being part of the moneys I now have in bank security, entirely for her own use and disposal, together with all my household furniture and effects of what nature or kind soever that I may be possessed of at the time of my decease.” The Master of the Eolls said : “The second question arises upon the widow’s claim of the whole residue of the personal estate, as passing to her under the general word ‘ effects’. That claim cannot be sustained. Part of' his property being particularly given to her afterwards, the word ‘effects’ must receive a more limited interpretation, and must be confined to articles ejusdem generis with those specified in the preceding part of the sentence, viz. : household furniture.”
In Dole v. Johnson, 3 Allen, 364, the testator bequeathed to his widow all his household furniture, wearing apparel, and all the rest and residue of his personal property. Hoar, J., in construing this clause, said : “We think the meaning of the whole will is made most consistent by restricting the word ‘ property ’ to chattels ejusdem generis with those enumerated. By this construction the widow will take absolutely the household furniture, wearing apparel and other chattels in and about the house of the testator, adapted to personal use and convenience, such as books, pictures, provisions, watches, plate, *196carriages, domestic animals, and the like, but not including money, stocks, securities or evidences of debt.”
In Johnson v. Goss, 128 Mass. 433, where the bequest was as follows : “I give to my wife all my personal property, my household effects, horses, carriages, life insurance, etc.,” the court held that this general term, “ all my personal property,” was not used, in its ordinary sense, that the language did not purport to bequeath the residuum of the testator’s property, and, construing it in connection with the words immediately following, “my household effects,” etc., that the testator’s purpose was to describe property of the same kind, and that he used the adjective, “ personal,” as descriptive of chattels of personal use and convenience, not including stocks, securities, or other productive property.
In Benton v. Benton, 63 N. H. 289, the bequest was as follows : “I give my wife every article of household furniture, books, etc., and every other article of personal property in and about said homestead or wherever found belonging to my estateand under it the widow and the 'residuary legatees both claimed the bank shares, notes and cash on hand. The-court held that the words, “ every other article of personal property,” were limited to the same class of things as those enumerated, and did not include the bank stock, notes and cash claimed by the widow.
Were there no residuary clause in this will, the words in question might and probably would be construed to pass this property to the plaintiff, for the reason that courts are always disposed to give the broadest moaning practicable to the words of a bequest when it is necessary to do so in order to prevent intestacy. The same is true when words of a general signification are found in the residuary clause itself, and for the same reason. Jarman, in commenting upon cases which indicate the disposition of judges of the present day to adhere to the rule which gives to words of a comprehensive import their fu'll extent of operation, remarks, however, “ that in all the preceding cases there was no other bequest capable of operating. *197on the general residue of tbe testator’s personal estate, if the clause in question did not. Where there is such a bequest it supplies an argument of no inconsiderable weight in favor of the restricted construction which is then recommended by the anxiety always felt to give to a will such a construction as will render every part of it sensible, consistent and effective.”
Many of the cases cited by the plaintiff’s counsel are upon the construction of residuary clauses in wills. Such is the case of Parker v. Marchant, 20 Eng. Ch. 290, where it was held that the words, “ goods, chattels and effects,” after an enumeration of various articles, carried the residue of the testator’s property. The Yice Chancellor, in considering the point whether by these words the testator had disposed of the general residue of his personal estate or had so far died intestate, said : “ This turns upon the meaning to be attributed to the words, ‘ goods, chattels and effects,’ having- regard to the position in which they are found in the will and having regard also to the whole contents of the will.” Such also is the case of Brown v. Cogswell, 5 Allen, 556.
The will under consideration contains a residuary clause. After the bequest to her uncle the testatrix gave all the residue of her estate, except two small legacies, to the Mary Fletcher Hospital.
Upon these well recognized rules of construction, we hold that the words, “goods and chattels,” in the' connection in which they are found, should be construed as having only a restricted and limited signification and as not including said Manwell notes and cash on hand; that they . are further restricted in their meaning by the word “personal,” which indicates, when considered in its relations to the words, “household furniture,” that the testatrix intended by the words in question to bequeath only other articles of the same kind, belonging to the house, ‘f savoring of the locality,” adapted and pertaining to her personal use. This view is sustained by the fact that no definite amount of money and notes- was kept at the house. It often varied with varying cir-*198eumstances, and the notes and money were carried away and brought back as the testatrix had occasion to go from or return' to her home, and were being removed when she died.
. To give these words the broad meaning claimed for them by the plaintiff would be to invest them with power by which they might have defeated what seems to have been the main purpose of the will, namely, the endowment of said hospital; for, at times nearly the entire personal estate of the testatrix was in her house.
In the view we have taken of this case the testimony of the plaintiff, received by the court below, was wholly immaterial. The result is the judgment of that court is affirmed, and certified to the Probate Court.